Exhibit 10.41

 



INCENTIVE AGREEMENT

 

THIS INCENTIVE AGREEMENT is dated as of January 31, 2017, and is between ZAIS
Group, LLC, a Delaware limited liability company (the “Company”), and, Denise
Crowley, an individual residing at 420 Everett Road Holmdel, NJ 07733 (the
“Employee”).

 

RECITALS:

 

The Employee is currently employed as a full time employee by the Company.

 

The Company considers the Employee to be a valuable employee and desires to
provide the Employee with certain additional compensation for the services to be
rendered by the Employee to the Company in the future, above and beyond the
compensation that is otherwise paid to the Employee, as an incentive for the
Employee’s continuing to remain in the employ of the Company.

 

In consideration of the agreements set forth below, the Company and the Employee
agree as follows:

 

1. The Company agrees, subject to the terms and conditions set forth herein, to
pay the following amounts of incentive compensation in cash to the Employee on
the following dates:

 

$ 60,000   February 28, 2018 $ 60,000   February 28, 2019 $ 60,000   February
28, 2020



 

2. (a) The incentive compensation under paragraph 1 payable on February 28, 2018
will be paid to the Employee only if the Employee has been in the continuous
employ of the Company or one or its designated affiliates from the date of this
Incentive Agreement up to and including February 28, 2018 (subject to paragraph
2(b) below). The incentive compensation payable on February 28, 2019 under
paragraph 1 will be paid to the Employee only if the Employee has been in the
continuous employ of the Company or one of its designated affiliates from the
date of this Incentive Agreement up to and including February 28, 2019 (subject
to paragraph 2(b) below). The incentive compensation payable on February 28,
2020 under paragraph 1 will be paid to the Employee only if the Employee has
been in the continuous employ of the Company or one of its designated affiliates
from the date or this Incentive Agreement up to and including February 28, 2020
(subject to paragraph 2(b) below).

 

(b) If the Employee’s employment is terminated, either unilaterally by the
Company other than “For Cause” (as defined in the ZAIS Group LLC Employee
Handbook, as from time to time in effect) or because of disability or death of
the Employee, before February 28, 2018 with respect to the amount payable on
February 28, 2018, or before February 28, 2019 with respect to the amount
payable on February 28, 2019, or before February 28, 2020 with respect to the
amount payable on February 28, 2020 the Company shall nevertheless pay to the
Employee or the Employee’s estate (in the event of death) on February 28, 2018,
February 28, 2019, or February 28, 2020 the amount of compensation set forth in
paragraph 1 respectively.

 



 

 

 

(c) The Employee shall be deemed to have become disabled for purposes of
paragraph 2(b) above if the Managing Member or the Company (the “Managing
Member”) shall find on the basis of medical evidence satisfactory to the
Managing Member in his or her sole and absolute judgment that the Employee is
disabled, mentally or physically, within the meaning of Section 409A(a)(2)(C) of
the Internal Revenue Code of 1986, as amended (the “IRC”).

 

(d) All amounts payable by the Company to the Employee hereunder will be
reported to federal and state taxing authorities as additional wages and will be
subjected to federal and state payroll tax withholding in accordance with the
various requirements in effect at the time of payment.

 

3. Nothing contained in this Incentive Agreement and no action taken pursuant to
this Incentive Agreement shall create or be construed to create a trust of any
kind, or a fiduciary relationship between the Company and the Employee. Payments
under this Incentive Agreement will be made from general funds of the Company.
Your rights to payment under this Incentive Agreement shall be no greater than
the right of any unsecured general creditor of the Company.

 

4. Notwithstanding anything in this Incentive Agreement the contrary, no payment
of any compensation shall be made to the Employee and all rights under this
Incentive Agreement of the Employee, his or her executors or administrators, or
any other person, shall be forfeited if the Employee ceases to be employed by
the Company prior to a scheduled payment date in paragraph 2(a), except in the
case of the unilateral termination of the Employee’s employment by the Company
other than “For Cause”, or the death or disability of the Employee, as provided
in paragraph 2(b) above.

 

5. The right of the Employee to the payment of compensation under this Incentive
Agreement shall not be assigned, transferred, pledged or encumbered except by
will or by the laws of descent and distribution.

 

6. Nothing contained herein shall be construed as conferring upon the Employee
the right to continue in the employ of the Company in any capacity. Unless
otherwise established by a separate written employment agreement signed by the
Company and the Employee, the Employee shall remain an employee-at-will of the
Company.

 

7. The Managing Member shall have full power and authority to interpret,
construe, and administer this Incentive Agreement and the Managing Member’s
interpretations and construction hereof, and actions hereunder, shall be binding
and conclusive on all persons for all purposes. The Managing Member shall not be
liable to any person for any action taken or omitted in connection with the
interpretation and administration of this Incentive Agreement.

 

8. This Incentive Agreement shall be binding upon and inure to the benefit of
the Company, its successors and assigns, and the Employee and his heirs,
executors, administrators, and legal representatives.

 

9. This Incentive Agreement is intended to comply with the provisions of Section
409A of the IRC, and the provisions of this Incentive Agreement shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes and penalties under Section 409A. Notwithstanding the foregoing,
in no event will the Company or its affiliates have any obligation to indemnify
or otherwise hold you harmless from any or all such taxes, interest or
penalties, or liability for any damages related thereto.

 



 2 

 

 

10. It is expressly understood and agreed by the Employee and the Company that
the compensation payable hereunder has been granted in respect of services to be
performed by the Employee in the future and as an incentive for the Employee’s
continuing to remain in the employ of the Company.

 

11. This Incentive Agreement shall be construed in accordance with and governed
by the law of the State of New Jersey.

 

12. The Employee acknowledges that he/she has read and understands this
Incentive Agreement and has been given the opportunity to consult with his/her
advisors with respect to its meaning.

 

This Incentive Agreement is being duly executed and delivered by the Employee
and the Company as of January 31, 2017:

 

ZAIS Group, LLC

 

By /s/ Michael Szymanski    

Michael Szymanski – President and CEO

 

Employee:

 

/s/ Denise Crowley    

Denise Crowley

 



 3 

 

 

 

 